DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The elements of claim 1 are not interpreted as invoking 112(f) because they are recited as being “execute by at least one hardware processor”, and are thus interpreted as program code.
As per Claim 5, “the determination of the perturbability of the natural dialogue system” in line 6 of claim 5 is interpreted as referring to “determine, with respect to the plurality of semantic segments, based on the semantic similarity between the original response and the updated response, a perturbability of the natural dialogue system” in claim 1.
	As per Claim 6, “associated with the at least one perturbation of the specified type” is interpreted as a characteristic of “an average semantic similarity” (not to “the original response” or “the original response and the updated response”)
	In claims 17-18, and 20, “the machine readable instructions to determine…” (line 2 of each of claims 17-18 and 20) is interpreted as having implicit antecedent basis (because in claim 16, in order for instructions to cause processor[s] to perform the claims steps, those instructions naturally must include, for each step, respective program code that is configured to cause the processor[s] to perform a respective step)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
“the semantic similarity between the original response and the updated response”, “the original response” and “the updated response” in “determine, with respect to the plurality of semantic segments, based on the semantic similarity between the original response and the updated response, a perturbability of the natural dialogue system” (last step performed by the “natural language system perturbability analyzer” limitation) are all ambiguous, because each semantic segment of the plurality of semantic segments have a respective semantic similarity, a respective original response, and a respective updated response, and it is not clear which semantic segment’s semantic similarity is “the semantic similarity between the original response and the updated response”, it is not clear which semantic segment’s original response is “the original response”, and it is not clear which semantic segment’s “updated response” is “the updated response”.  
with respect to the plurality of semantic segments” is not a “for-loop” limitation (like “determine, for each semantic segment…”).  Recitations of “the (something)” in “for-loop” limitations are commonly interpreted as a respective (something) that corresponds to a “current” entity for which the for-loop step/process is being performed.  
Therefore, in the context of Applicant’s claim 1: 
“generate, for each semantic segment of the plurality of semantic segments, a perturbed variant that includes at least one perturbation”, when there are segments A and B, generates a perturbed variant 1 for segment A, and a perturbed variant 2 for segment B.
“obtain… for each semantic segment of the plurality of segments, an updated response to the perturbed variant” then obtains one updated response for segment A that corresponds to the perturbed variant 1 for segment A, and obtained one updated response for segment B that corresponds to the perturbed variant 2 for segment B (i.e. “the perturbed variant” in this step is interpreted as referring to the perturbed variant corresponding to segment A when the obtaining is performed for segment A, and “the perturbed variant” in this step is interpreted as referring to the perturbed variant corresponding to segment B when the obtaining is performed for segment B)
Unlike the steps discussed in the previous 2 paragraphs, “determine, with respect to the plurality of semantic segments, based on the semantic similarity between the original response and the updated response, a perturbability of the natural dialogue system” follows “determine” with “with respect to the plurality of semantic segments”, not “for each semantic segment of the plurality of semantic segments”, and therefore is not a for-loop limitation such that “the semantic similarity”, “the original response”, “the updated response” cannot be interpreted as referencing a respective similarity/response.  It is therefore not clear which segment’s original response is “the original response”, which segment’s updated response is “the updated response”, and which segment’s “semantic similarity” is “the semantic similarity”.

In Claim 5, “the original response” and “the updated response” in “identify, with respect to the plurality of semantic segments, at least one updated response that includes a semantic similarity between the original response and the updated response that is greater than a specified semantic similarity threshold” are ambiguous (same issue as discussed in the rejection of claim 1, where “the updated response” is also further ambiguous because it can refer to any one of multiple “at least one updated response” in “identify, with respect to the plurality of semantic segments, at least one updated response that includes a semantic similarity between the original response and the updated response that is greater than a specified semantic similarity threshold” in claim 5.
“the original response” and “the updated response” in the 2nd to last line of claim 5 is ambiguous (same reasons as discussed in the previous paragraph).

As per Claim 6, “the original response” and “the updated response” are ambiguous.
	“the at least one perturbation of the specified type” lacks antecedent basis.  Line 3 of claim 6 recites “determine a perturbability of a specified type” (not “at least one tion”) and line 8 of claim 1 recites “at least one perturbation” in “generate, for each semantic segment of the plurality of semantic segments, a perturbed variant that includes at least one perturbation” (i.e. each segment has its own “at least one perturbation”, and none of the “at least one perturbation” is of the specified type)

	As per Claim 7:
	Lines 3-5 of claim 7 include the same issues as discussed in the first paragraph of the rejection of claim 1.
“the at least one perturbation” in “each perturbation of the at least one perturbation” in line 6 of claim 7 is ambiguous.  Claim 1 recites “generate, for each semantic segment of the plurality of semantic segments, a perturbed variant that includes at least one perturbation”, which means that there is one “at least one perturbation per semantic segment, and claim 6 recites “the at least one perturbation of the specified type”.  It is not clear which of these multiple “at least one perturbation” is the one that “the at least one perturbation” in line 6 of claim 7 is supposed to refer to.

	As per Claim 8, “the updated response to the perturbed variant for each semantic segment of the plurality of semantic segments” and “the perturbed variant for each semantic segment of the plurality of semantic segments” lack antecedent basis (3rd to last line  to 2nd to last line).  The plain meaning of this phrase is one updated response to one perturbed variant, where either the response or the variant is for every semantic segment.  The second to last limitation obtains one updated response per segment, and the 4th to last limitation generates one perturbed variant per semantic segment.
the updated response to the perturbed variant for each semantic segment of the plurality of semantic segments” is supposed to refer to one of the response/variant of one of the semantic segments (and if so, which one?) or to one response/variant that is for every semantic segment (which lacks antecedent basis).
	It is also not clear which of “the updated response” and “the perturbed variant” is the entity that “for each semantic segment of the plurality of semantic segments” pertains to.

	As per Claim 9: 
The issues discussed in the rejection of claim 8 also pertain to the first 4 lines of claim 9. 
“the updated response to a corresponding perturbed variant” (lines 7-8) lacks antecedent basis.  Applicant appears to have intended to refer to a respective “an updated response to the perturbed variant” in the 2nd to last limitation of claim 8, but as claimed “the updated response to a corresponding perturbed variant” cannot have antecedent basis because “a corresponding perturbed variant” is a newly recited entity (so there cannot be a previously recited updated response that corresponds to the newly recited entity).
“the semantic similarity between the original response and the updated response”, “the original response” and “the updated response” in lines 10-11 are ambiguous (same issue as discussed in the first paragraph of the rejection of claim 1, where the step in lines 9-12 of claim 9 is “determining… with respect to the plurality of for each of the plurality of semantic segments…”)

As per Claim 11, “the at least one perturbation” in line 1 is ambiguous (claim 8’s 2nd limitation generates one perturbed variant including at least one perturbation per semantic segment, and it is not clear which segment’s “at least one perturbation” is the one that “the at least one perturbation” in line 1 of claim 11 is supposed to refer to).

	Claim 13 includes the same issues as claim 5.

	Claim 14 includes the same issues as claim 6.

	Claim 15 includes the same issues as claim 7.
	Additionally, “determining… with respect to the plurality of semantic segments, based on the semantic similarity between the original response and the updated response, the perturbability of natural dialogue” also lacks antecedent basis. In claim 9, the perturbability is of the natural dialogue system, and not the natural dialogue.

As per Claim 17, in the last limitation, “the updated response to the perturbed variant for each semantic segment of the plurality of semantic segments” and “the perturbed variant for each semantic segment of the plurality of semantic segments” lack antecedent basis (3rd to last line  to 2nd to last line).  The plain meaning of this phrase is one updated response to one perturbed variant, where either the response or the for every semantic segment.  The second to last limitation obtains one updated response per segment, and the 2nd to last limitation of claim 16 generates one perturbed variant per semantic segment.
	Due to the antecedent basis issue in the previous paragraph, it is not clear if “the updated response to the perturbed variant for each semantic segment of the plurality of semantic segments” is supposed to refer to one of the response/variant of one of the semantic segments (and if so, which one?) or to one response/variant that is for every semantic segment (which lacks antecedent basis).
	It is also not clear which of “the updated response” and “the perturbed variant” is the entity that “for each semantic segment of the plurality of semantic segments” pertains to.

	Claim 18, lines 2-4 include the same issues as discussed in the rejection of claim 17.
“the updated response to a corresponding perturbed variant” (lines 8-9) lacks antecedent basis.  Applicant appears to have intended to refer to a respective “an updated response to the perturbed variant” in the 2nd to last limitation of claim 17, but as claimed “the updated response to a corresponding perturbed variant” cannot have antecedent basis because “a corresponding perturbed variant” is a newly recited entity (so there cannot be a previously recited updated response that corresponds to the newly recited entity).
“the semantic similarity between the original response and the updated response”, “the original response” and “the updated response” in lines 10-11 are with respect to the plurality of semantic segments…”, not “determining… for each of the plurality of semantic segments…”)

	Claim 19 includes the same issues as claim 6.

Claim 20 includes the same issues as claim 15.

	The dependent claims include the issues of their respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

	Claim 1 recites elements (“a conversation data analyzer”, “a perturbed variant generator”, “a perturbed response analyzer”, “a natural dialogue system perturbability analyzer”, and “a natural dialogue system perturbability reducer”) which are recited as “executed by [the] at least one hardware processor”, where “executed by [the] at least 
The “at least one hardware processor”, however, is not recited as one of the elements of the apparatus, and so the apparatus includes an embodiment which comprises a set of software/code/program/instructions elements without including the at least one hardware processor that executes the software/code/program/instructions elements, and claim 1 thus includes a non-statutory software-only embodiment within its scope. 

	Claims 2-7 do not add any hardware elements to claim 1.

Allowable Subject Matter
Claim 16 is allowed.
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9-15, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As per Claim(s) 16 (and similarly claims 1 and 8 which are narrower than claim 16, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 16, including (i.e. in combination with the remaining limitations in claim[s] 16) identify a plurality of semantic segments for conversation data for a natural dialogue system; generate, for each semantic segment of the plurality of semantic segments, a perturbed variant that includes at least one perturbation; and determine, based on the perturbed variant for each semantic segment of the plurality of semantic segments, a perturbability of the natural dialogue system.
	The prior art suggests:
I. determining robustness/perturbability of a system (particularly a parser) based on how similar a parser’s output for a well-formed sentence is to the parser’s output for a “problematic sentence” (where a sentence can be interpreted as a “semantic segment”).
	Homa B. Hashemi and Rebecca Hwa. 2016. An evaluation of parser robustness for ungrammatical sentences. In Proceedings of the 2016 Conference on Empirical Methods in Natural Language Processing. Association for Computational Linguistics, Austin, Texas, pages 1765–1774 teaches “For the purpose of robustness evaluation, we take the automatically produced parse tree of a well-formed sentence as “gold-standard” and compare the parser output for the corresponding problematic sentence against it. Even if the “gold-standard” is not perfectly correct in absolute terms, it represents the norm from which parse trees of problematic sentences diverge: if a parser were robust against ungrammatical sentences, its output for these sentences should be similar to its output for the well-specifically describe where the problematic sentences were generated by perturbing the well-formed sentences (See Section 4 which describes where parser robustness is evaluated over two datasets that contain ungrammatical sentences [writings of English-as-a-Second language learners and machine translation outputs] and where the datasets have “corresponding correct sentences…available [or easily reconstructed], which indicates that the correct/well-formed sentences are derived from ungrammatical sentences [not the other way around, as claimed]).  In the independent claims of this application, the perturbations are applied to “a plurality of semantic segments for conversation data for a natural dialogue system” (which appear to be the output of a parser, and not the input to a parser), and the perturbability being evaluated is perturbability of the natural dialogue system.
II. generating negative examples from positive examples.
	2003/0120481 teaches predicting negative examples from positive examples (paragraph 2)
	Heung-Seon Oh, Jong-Beom Kim, and Sung-Hyon Myaeng. 2011. Extracting targets and attributes of medical findings from radiology reports in a mixture of languages. In Proceedings of the 2nd ACM Conference on Bioinformatics, Computational Biology and Biomedicine (BCB '11). Association for Computing Machinery, New York, NY, USA, 550–552. DOI:https://doi.org/10.1145/2147805.2147897 teaches automatically generating negative examples from positive examples (e.g. when T1, A1 and T2, A2 are true pairs, then T1, A2 can serve as a negative example) (see Section 2.2)
III. Perturbing dialog/conversation.
2019/0377795 teaches “As another example, suppose a classifier is trained to determine if and when a conversation between a user and a chatbot should be escalated. An escalation occurs when the user is transferred to a human representative because the conversation between the user and the chatbot is failing to progress. In this case, the conversation can be perturbed to determine the importances of user turns in the conversation, instead of, e.g., sentences. Another interesting feature of conversational data is the presence of repetitions in user text. If a user repeats his request multiple times in a conversation, the chances for escalation should intuitively increase as the conversation is obviously not progressing. Thus, each repeated turn should increase in importance. However, if the visualization scheme treats each sample as independent, this information will be lost. Therefore, a visualization method that will highlight the samples most influential to the model in sequential data as well as not assuming independence of samples is desirable” (paragraph 18).  This reference appears to perturb a conversation by removing turns (paragraph 25) and does not appear to perturb each of a plurality of semantic segments.
2021/0174798 (provisional 62/945792 precedes effective date of this application by 10 days) teaches “In addition, one goal of DST module 110 is the robustness to a small perturbation of input dialogue history, e.g., a slight change in wording of the input would not significantly alter the dialogue and any system action 
IV. determining trustworthiness of a conversation system/chatbot.
2021/0097085 teaches “A first conversation system used in testing is "Eliza" which is a well-studied general conversation system created in the 1960s to model a patient's interaction with a Rogerian therapist. It uses cues from the user's input to generate a response using pre-canned (e.g., stored or predetermined) rules without deeper understanding of the text, or the context of the conversation. Since Eliza uses pattern recognition on the user's input, it can be easily manipulated via such text to become abusive (AL) and exhibit bias (B). Since the chatbot uses input text and scripted rules to create its response, it preserves the conversation style of the input, thus behaving well in terms of language complexity (CC). Finally, since it retains no context of a conversation, two users giving the same inputs will get the same response, leading to no information leakage (IL). The output of the rating method for an Eliza implementation will be an aggregated trustworthiness score (L, M or H) and an explanation of how it was calculated from raw issue scores. Since this chatbot can be configured with alternative users, the system can check the chatbot for rating sensitivity and include the result in the output” (paragraph 48).  This reference does not appear to describe determining trustworthiness of a chatbot/conversation system based on altered/perturbed/permuted/distorted semantic segments.
V. robustness against variety of user utterances and variety of user intents.
2019/0130904 teaches “This example implementation shows an alternative NLU algorithm which can not only understand a user utterance that intends predefined dialog 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2007/0010990 teaches “According to the syntax analysis method based on the mobile configuration concept of the present invention, and the natural language retrieval method using the syntax analysis method, as described above, core basic technologies required for developing a variety of useful interface tools can be provided and robustness and universal usage are provided so that the methods can be used in all areas of a computer system. In addition, because of continuous and rapid performance improvements, the present invention is economical. Accordingly, even scrambled sentences can be quickly and easily analyzed without a sophisticated parsing apparatus. Also, the grammatical relationships between expressions forming a sentence can be accurately captured such that information requested by a user is retrieved in the same manner as a human-being makes a decision, and accurate information can be provided.” (paragraph 40)
2002/0042711 teaches “Method for probabilistic error-tolerant natural language understanding” (Title) and “To analyze ill-formed sentences, the robustness for parsing gradually evokes a great attention. The typical method is to partially parse the ill-formed sentence into recognizable pieces of phrases (i.e., partial parses), and select certain 
6415257 teaches “Robustness is a feature of the natural language parser 24 as the input can contain grammatically incorrect English sentences, due to the following reasons: the input to the recognizer is casual, dialog style, natural speech can contain broken sentences, partial phrases, and the insertion, omission, or mis-recognition of errors by the speech recognizer even when the speech input is considered correct. The natural language parser 24 deals robustly with all types of input and extracts as much information as possible”
2006/0074670 teaches “The exemplary system and/or exemplary method of the present invention may include a statistical natural language understanding (NLU) module to provide robust full sentence analysis, and a dialogue manager (DM) to support context-dependent interpretation and manage user-system interaction. An exemplary system and/or exemplary method of the present invention may provide robustness in the face of imperfect input from a Speech Recognition (SR) module and human users, including, for example, input involving incomplete references to partial proper names” (paragraph 8).
2006/0122834 teaches “Before the extraction can begin, we will acquire a speech corpus in the form of a database or a corpus containing a set of files from one of several recognized linguistic repositories.sup.7. The corpus sourced from the Oregon 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EY 8/6/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658